Citation Nr: 1429170	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-48 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for stress incontinence (claimed as urinary frequency).

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the claims was later transferred to the Columbus, South Carolina RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file discloses a January 2014 Report of General Information noting the Veteran's contact with the Columbia RO in regard to additional information that he had submitted with his claim, but which had not apparently been associated with the claims file.  The document also reflects that the Veteran had submitted a VA Form 21-4142 with respect to a "PTSD request," which the RO informed the Veteran would be handled by the Board.  

A review of the claims file also discloses a January 2014 letter from the N. Charleston Vet Center relating to the Veteran's service-connected PTSD.  The letter reflects that the Veteran had been treated for PTSD at this facility since December 2012.  VA has a duty to assist the Veteran in obtaining all potentially relevant documents to substantiate a claim, including medical evidence either to verify or not verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2011).  Therefore, an attempt should be made to obtain all of the Veteran's VA treatment records from the Vet Center located in N. Charleston, South Carolina to associate them with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
The Veteran's representative also requests that the Veteran be afforded a new VA examination as his PTSD has worsened since his last VA examination in June 2009.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  Treatment records reflect that the Veteran was enrolled in a PTSD Clinic Team (PCT) program from November 2010 to March 2011 due to increasing symptoms.  Additionally, treatment records dated throughout 2012 reflect a potential worsening of symptoms.  As such, he should be afforded a new VA examination to address the severity of this disability.

The Veteran filed his claim for an increased evaluation of urinary leakage as a residual of prostate cancer in May 2009.  He was afforded a VA examination in June 2009 to address the claim, which was last adjudicated by the AOJ in a November 2009 Statement of the Case (SOC).  Regrettably, during the course of the appeal the Veteran was awarded a 100 percent evaluation for a recurrence of his service-connected prostate cancer under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  See May 2013 Rating Decision.  

38 C.F.R. § 4.115b, Diagnostic Code 7528 provides that a 100 percent evaluation shall be assigned for malignant neoplasms of the genitourinary system.  It also provides that following the cessation of therapeutic treatment, such as radiation therapy, the 100 percent evaluation shall continue with a mandatory VA examination at the end of 6 months and that any change in the evaluation is subject to the provisions of 38 C.F.R. § 3.105(e).

38 C.F.R. § 3.105(e) provides that prior to the effectuation of a reduction of a service-connected disability, a rating decision outlining the proposed reduction should be issued.  The regulation directs that thereafter the claimant is provided 60 days to respond and that if additional evidence is not received, a final rating action will be taken effectuating the reduction.  
In January 2014, the RO proposed reducing the evaluation of the Veteran's prostate cancer to 40 percent based on the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 which provide for evaluation based upon voiding or renal dysfunction residuals if there is no local reoccurrence or metastasis of the disease.  However, a review of the claims file does not show that the RO ever effectuated the proposed reduction, which has not been the subject of a final adjudication.  Because adjudication of the Veteran's rating reduction claim likely will affect adjudication of his higher rating claim for prostate cancer residuals, the Board finds that the Veteran's higher initial rating claim is inextricably intertwined with the rating reduction claim.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's higher rating claim for prostate cancer residuals is deferred.

Lastly, the Board notes that the Veteran has indicated that he mainly receives treatment at the Charleston, South Carolina VA Medical Center (VAMC).  The latest records from this facility that have been associated with the claims file are dated January 22, 2014.  Upon remand, up-to-date VA medical records should be obtained and considered by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the N. Charleston Vet Center, and any records from the Charleston VAMC dated after January 22, 2014.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder, and any additional evidence obtained, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of any current PTSD.  These tests should include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  The examiner must discuss the effect, if any, of the Veteran's PTSD on both his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Then, after conducting any additional indicated development, readjudicate the claim of entitlement to an evaluation in excess of 30 percent for PTSD.  Also, following the issuance of a final rating decision on the proposed reduction of the Veteran's prostate cancer evaluation set forth in the January 2014 rating decision, readjudicate the issue of entitlement to an evaluation in excess of 40 percent for stress incontinence (claimed as urinary frequency).  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative that considers all relevant evidence since that considered in the November 2009 Statement of the Case, and provide them an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


